Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claims 1 & 11 are objected to because of the following informalities:  
	a.	Claim 1, line 5 change “each server blades” to --each server blade--.
	b.	Claim 1, line 9 change “wherein each LDU includes” to --wherein 			each of the one or more LDUs include--.
	c.	Claim 11, line 2 change “each electronic racks” to --each electronic 			rack of the array of electronic--
	d.	Claim 11, lines 3-4 change “wherein each electronic rack 				comprises” to --wherein each electronic rack of the array of electronic racks 	comprises--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-11, 13-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 1 & 11, rotated and tilted is not supported by the specification. The specification however discloses rotated or tilted.
 
Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Campbell et al. US2010/0002393 in view of Campbell et al. US2011/0317367 	Eckberg et al. US2016/0066480.

	Per claim 1 Campbell et al. teaches an electronic rack (100, fig.2) of a data center ([0030], “improvements for the data center”), comprising: a rack manifold (230) having a rack liquid supply line (231) to receive first cooling liquid from a cooling liquid source (220, [0032]-[0033]) and a rack liquid return line (232) to return first warmer liquid back to the cooling liquid source ([0032], line 4-10); a plurality of server blades (110; [0026]) arranged in a stack (see fig.2), each server blades including one or more cold plates (250 and/or 251, see fig.2) associated with one or more information technology (IT) components ([0036]); one or more liquid distribution units (LDUs) (240) coupled between the rack manifold and the server blades (see fig.2), wherein each LDU includes a heat exchanger (240, “exchanging cool fluid to cold plate with hot fluid from cold plate”) having a primary loop (see fig.2, “portion between (235, 236) & 240”) and a secondary loop (243 & 244, see fig.2-3, “portion coupled between 250 & 251 and 240”), a liquid supply port (235; [0033], “quick disconnect coupling”) coupled to the primary loop (see fig.2-3) of the heat exchanger (240) to receive the first cooling liquid from the rack supply line ([0032]-[0033]), a liquid return port (236; [0033], “quick disconnect quick disconnect coupling 246, 247”), wherein each pair of supply sub-port and return sub-port is configured to supply and return cooling liquid to and from at least one of the cold plates (250 and/or 251) of the server blades via a respective liquid distribution tube (243 & 244) coupled to the at least one cold plate ([0037]), and a supply connector member (see fig.3 & 6A, “portion that connects to 246”) coupling with a first end of the heat exchanger through a first quick release connector (see fig.3)
	Campbell et al. does not explicitly teach each LDU includes a plate heat exchanger, a second cooling liquid and a connector member that can be rotated and tilted while coupling to a first connector
	Campbell et al. 7367 however discloses each LDU (340) includes a plate heat exchanger ([0025], [0041], line 26-28, “These fin structures may comprise pin fin type thermally conductive elements, or plate type thermally conductive elements.”), and a second cooling liquid ([0025], [0039])
	Eckberg et al. further discloses a connector member that can be rotate and tilted while coupling with a first connector (see fig.3A-3B, “to rotate something is to tilt it”)
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	David et al. US2013/0343005 in view of Campbell et al. US2010/0002393, 	Campbell et al. US2011/0317367 and further in view of Eckberg et al. 	US2016/0066480.

	Per claim 11 David et al. teaches a data center system (100, [0046]-[0047]), comprising: an array of electronic racks (110, see fig.3), each electronic racks containing a plurality of server blades ([0041] & [0043]) and each server blade corresponding to one or more servers (340; [0041], [0043] & [0049]), wherein each electronic rack comprises a rack manifold (350 & 360, see fig.3) having a rack liquid supply line (350; [0049]) to receive first cooling liquid from a cooling liquid source (300; [0049]-[0050]) and a rack liquid return line (360; [0049]) to return first warmer liquid back to the cooling liquid source ([0049]-[0051]); theAtty. Docket No.: 209922.0591.4 (P147D) 23the plurality of server blades 
	David et al. does not explicitly teach one or more liquid distribution units (LDUs) coupled between the rack manifold and the server blades, wherein each LDU includes a heat exchanger having a primary loop and a secondary loop, a liquid supply port coupled to the primary loop of the heat exchanger to receive the first cooling liquid from the rack supply line, a liquid return port coupled to the primary loop of the heat exchanger to return the first warmer liquid to the rack liquid return line, a plate heat exchange, one or more pairs of supply sub-ports and return sub-ports coupled to and removable from the secondary loop of the plate heat exchanger, wherein each pair of supply sub-port and return sub-port is configured to supply and return second cooling liquid to and from at least one of the cold plates of the server blades via a respective liquid distribution tube coupled to the at least one cold plate, and a supply connector member that can be rotated and tilted while coupling with a first end of the plate heat exchanger through a first quick release connector.  
	Campbell et al. 2393 however discloses one or more liquid distribution units (LDUs) (240) coupled between the rack manifold and the server blades (see fig.2), wherein each LDU includes a heat exchanger (240, “exchanging cool fluid to cold plate with hot fluid from cold plate”) having a primary loop (see fig.2, “portion between (235, 236) & 240”) and a secondary loop (243 & 244, see fig.2-3, “portion coupled between 250 & 251 and 240”), a liquid supply port (235; [0033], “quick disconnect coupling”) coupled to the primary loop (see fig.2-3) of the heat exchanger (240) to receive the first quick disconnect coupling 246, 247”), wherein each pair of supply sub-port and return sub-port is configured to supply and return cooling liquid to and from at least one of the cold plates (250 and/or 251) of the server blades via a respective liquid distribution tube (243 & 244) coupled to the at least one cold plate ([0037]), and a supply connector member (see fig.3 & 6A, “portion that connects to 246”) coupling with a first end of the plate heat exchanger through a first quick release connector (see fig.3)
	Campbell et al. 7367 discloses an LDU (340) includes a plate heat exchanger ([0025], [0041], line 26-28, “These fin structures may comprise pin fin type thermally conductive elements, or plate type thermally conductive elements.”), and a second cooling liquid ([0025], [0039]).
	Eckberg et al. further discloses a connector member that can be rotate and tilted while coupling with a first connector (see fig.3A-3B, “to rotate something is to tilt it”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have sub-ports as taught by .

Claims 1, 3-7, 9-10 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Campbell et al. US2010/0002393 in view of Campbell et 	al. US2011/0317367 and Arvelo et al. US2016/0341342.

	Per claim 1  Campbell et al. teaches an electronic rack (100, fig.2) of a data center ([0030], “improvements for the data center”), comprising: a rack manifold (230) having a rack liquid supply line (231) to receive first cooling liquid from a cooling liquid source (220, [0032]-[0033]) and a rack liquid return line (232) to return first warmer liquid back to the cooling liquid source ([0032], line 4-10); a plurality of server blades (110; [0026]) arranged in a stack (see fig.2), each server blades including one or more cold plates (250 and/or 251, see fig.2) associated with one or more information quick disconnect coupling 246, 247”), wherein each pair of supply sub-port and return sub-port is configured to supply and return cooling liquid to and from at least one of the cold plates (250 and/or 251) of the server blades via a respective liquid distribution tube (243 & 244) coupled to the at least one cold plate ([0037]), and a supply connector member (see fig.3 & 6A, “portion that connects to 246”) coupling with a first end of the plate heat exchanger through a first quick release connector (see fig.3)

	Campbell et al. 7367 however discloses each LDU (340) includes a plate heat exchanger ([0025], [0041], line 26-28, “These fin structures may comprise pin fin type thermally conductive elements, or plate type thermally conductive elements.”), and a second cooling liquid ([0025], [0039])
	Arvelo et al. further discloses a connector member that can be rotate and tilted while coupling with a first connector ([0075]-[0076], “the connectors tilt towards the right to create a rotation… also because of the semi-rigid plastic tubing, the connector can be tilted while being rotated due to its flexibility”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plate heat exchanger and second cooling liquid as taught by Campbell et al. 7367 in the electronic rack of Campbell et al., because it enables better thermal conduction and heat dissipation of heat from the electronic component via the use of two liquid coolants and the cold plate, thus ensuring the longevity and proper functioning of the servers, and also obvious to have a connector rotate and tilted while coupling as taught by Arvelo et al., because it will provide a more flexible connection system (i.e., a connector that can rotate and tilt provides a greater degree of motion) that will make it easier to connect the supply connector member to the plate heat exchanger while also ensuring a well secured and tight seal, and thus preventing leaking of fluid.
	Per claim 3 Campbell et al. in view of Campbell et al. 7367 and Arvelo et al.  teaches the electronic rack of claim 1, wherein the pairs of supply sub-ports (246) and return sub-ports (247) comprise a first pair of sub-ports (see fig.3, “first row of 240”) coupled to a first cold plate (251) of a first of the server blades (fig.2) and a second pair of sub-ports (see fig.3, “second row of 240”) coupled to a second cold plate (251) of a second of the server blades (see fig.2-3, “second server”).  
	Per claim 4 Campbell et al. in view of Campbell et al. 7367 and Arvelo et al. teaches the electronic rack of claim 1, wherein the second cooling liquid is a two-phase cooling fluid that leaves a supply sub-port in a fluid form, goes through a cold plate for heat exchange, and returns to a return sub-port in a vapor form ([0025], [0041]).
	Per claim 5 Campbell et al. in view of Campbell et al. 7367 and Arvelo et al.  teaches the electronic rack of claim 1, wherein each LDU further comprises: a return connector (see fig.3 & 6A, “portion that connects to 247”) member coupled to a second end of the plate heat exchanger (see fig.2-3), wherein the return sub-ports are disposed on the return connector member (see fig.3), and wherein the supply sub-ports are disposed on the supply connector member (see fig.3, “connector is the portion that connects to 240”)
	Per claim 6 Campbell et al. in view of Campbell et al. 7367 and Arvelo et al.  teaches the electronic rack of claim 5, wherein the supply connector member is coupled to the first end of the plate heat exchanger via a first connector (see fig.3 & 6A), and wherein the return connector member is coupled to the second end of the plate heat exchanger via a second connector (see fig.3 & 6A).  
	Per claim 7 Campbell et al. in view of Campbell et al. 7367 and Arvelo et al.  teaches the electronic rack of claim 6, wherein the first connector is the first quick release connector such that the supply connector member can connect with and disconnect from the first end of the plate heat exchanger ([0033]-[0034]).  
	Campbell et al. in view of Campbell et al. 7367 and Arvelo et al. does not explicitly teach the supply connector member can connect with and disconnect from the first end of the plate heat exchanger without leaking.
	Official notice is taken that having a quick release connector connect and disconnect without leaking is well known. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the quick connector, connect and disconnect without leaking, because it ensures that the required cooling for the electronic component is sufficient, thus ensuring proper cooling of the electronic component.
	Per claim 9 Campbell et al. in view of Campbell et al. 7367 and Arvelo et al.  teaches the electronic rack of claim 6, wherein the second connector is a second quick release connector such that the return connector member can connect with and disconnect from the second end of the plate heat exchanger ([0033]-[0034]).  
	Campbell et al. in view of Campbell et al. 7367 and Arvelo et al. does not explicitly teach the supply connector member can connect with and disconnect from the first end of the plate heat exchanger without leaking.
	Official notice is taken that having a quick release connector connect and disconnect without leaking is well known. 

	Per claim 10 Campbell et al. in view of Campbell et al. 7367 teaches the electronic rack of claim 9, the return connector member couples with the second end of the plate heat exchanger through the second quick release connector (see fig.3 & 6A, “portion that connects to 236”).  
	Campbell et al. in view of Campbell et al. 7367 does not explicitly teach wherein the connector member can rotate while coupling with a quick release connector.  
	Arvelo et al. however discloses wherein a connector member can rotate while coupling with a quick release connector ([0075]-[0076]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to rotate the connector while coupling with a quick release connector as taught by Arvelo et al., because it ensures a well secured twist and lock of the connector, thus ensuring a proper fit for proper flow of liquid.

Claims 11, 13-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	David et al. US2013/0343005 in view of Campbell et 	al. US2010/0002393, Campbell et al. US2011/0317367 and further in view of 	Arvelo et al. 	US2016/0341342.

	Per claim 11 David et al. teaches a data center system (100, [0046]-[0047]), comprising: an array of electronic racks (110, see fig.3), each electronic racks containing a plurality of server blades ([0041] & [0043]) and each server blade corresponding to one or more servers (340; [0041], [0043] & [0049]), wherein each electronic rack comprises a rack manifold (350 & 360, see fig.3) having a rack liquid supply line (350; [0049]) to receive first cooling liquid from a cooling liquid source (300; [0049]-[0050]) and a rack liquid return line (360; [0049]) to return first warmer liquid back to the cooling liquid source ([0049]-[0051]); theAtty. Docket No.: 209922.0591.4 (P147D) 23the plurality of server blades (340) arranged in a stack (see fig.3), each server blades including one or more cold plates ([0050]) associated with one or more information technology (IT) components ([0056]); 
	David et al. does not explicitly teach one or more liquid distribution units (LDUs) coupled between the rack manifold and the server blades, wherein each LDU includes a heat exchanger having a primary loop and a secondary loop, a liquid supply port coupled to the primary loop of the heat exchanger to receive the first cooling liquid from the rack supply line, a liquid return port coupled to the primary loop of the heat exchanger to return the first warmer liquid to the rack liquid return line, a plate heat exchange, one or more pairs of supply sub-ports and return sub-ports coupled to and removable from the secondary loop of the plate heat exchanger, wherein each pair of supply sub-port and return sub-port is configured to supply and return second cooling liquid to and from at least one of the cold plates of the server blades via a respective liquid distribution tube coupled to the at least one cold plate, and a supply connector 
	Campbell et al. 2393 however discloses one or more liquid distribution units (LDUs) (240) coupled between the rack manifold and the server blades (see fig.2), wherein each LDU includes a heat exchanger (240, “exchanging cool fluid to cold plate with hot fluid from cold plate”) having a primary loop (see fig.2, “portion between (235, 236) & 240”) and a secondary loop (243 & 244, see fig.2-3, “portion coupled between 250 & 251 and 240”), a liquid supply port (235; [0033], “quick disconnect coupling”) coupled to the primary loop (see fig.2-3) of the heat exchanger (240) to receive the first cooling liquid from the rack supply line ([0032]-[0033]), a liquid return port (236; [0033], “quick disconnect coupling”) coupled to the primary loop of the heat exchanger to return the first warmer liquid to the rack liquid return line ([0032]-[0033], see fig.2), one or more pairs of supply sub-ports (246, see fig.2-3, “figure 3 shows multiple supply ports 246 disposed on LDU 240”) and return sub-ports (247, see fig.2-3, “figure 3 shows multiple return ports 247 disposed on LDU 240”) coupled to and removable from the secondary loop of the heat exchanger ([0034], see fig.2-3, “…Each chassis-level flexible tubing 243, 244 couples to the respective chassis-level coolant inlet manifold 241, or chassis-level coolant outlet manifold 242 via an appropriately sized quick disconnect coupling 246, 247”), wherein each pair of supply sub-port and return sub-port is configured to supply and return cooling liquid to and from at least one of the cold plates (250 and/or 251) of the server blades via a respective liquid distribution tube (243 & 244) coupled to the at least one cold plate ([0037]), and a supply connector member (see fig.3 & 6A, 
	Campbell et al. 7367 discloses an LDU (340) includes a plate heat exchanger ([0025], [0041], line 26-28, “These fin structures may comprise pin fin type thermally conductive elements, or plate type thermally conductive elements.”), and a second cooling liquid ([0025], [0039])
	Arvelo et al. further discloses a connector member that can be rotate and tilted while coupling with a first connector ([0075]-[0076], “the connectors tilt towards the right to create a rotation…also because of the semi-rigid plastic tubing, the connector can be tilted while being rotated due to its flexibility”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have sub-ports as taught by Campbell et al. 2393 and a plate heat exchanger and second cooling liquid as taught by Campbell et al. 7367 in the electronic rack of David et al., because the sub-ports enables multiple connections between the servers and the LDU, thus ensuring a flexible connection and proper flow of the fluid from the LDUs to the electronic components, and the plate heat exchanger and second cooling liquid enables better thermal conduction and heat dissipation of heat from the electronic component, thus ensuring the longevity and proper functioning of the servers, and also obvious to have a connector rotate and tilted while coupling as taught by Arvelo et al., because it will provide a more flexible connection system (i.e., a connector that can rotate and tilt provides a greater degree of motion) that will make it easier to connect the supply connector member to the plate 
	Per claim 13 David et al. in view of Campbell et al. 2393, Campbell et al. 7367 and Arvelo et al. teaches the data center system of claim 11, wherein the pairs of supply sub-ports (246) and return sub-ports (247) comprise a first pair of sub-ports (see fig.3, “first row”) coupled to a first cold plate (251) of a first of the server blades (fig.2-3) and a second pair of sub-ports (see fig.3, “second row”) coupled to a second cold plate (250) of a second of the server blades (see fig.2, “second server”).  
	Per claim 14 David et al. in view of Campbell et al. 2393, Campbell et al. 7367 and Arvelo et al. teaches the data center system of claim 11, wherein the second cooling liquid is a two-phase cooling fluid that leaves a supply sub-port in a fluid form, goes through a cold plate for heat exchange, and returns to a return sub-port in a vapor form ([0025], [0041]).  
	Per claim 15 David et al. in view of Campbell et al. 2393, Campbell et al. 7367 and Arvelo et al. teaches the data center system of claim 11, wherein each LDU further comprises: a return connector (see fig.3 & 6A, “portion that connects to 247”) member coupled to a second end of the plate heat exchanger (see fig.2-3), wherein the return sub-ports are disposed on the return connector member (fig.3), and wherein the supply sub-ports are disposed on the supply connector member (see fig.3, “connector is the portion that connects to 240”) 
	Per claim 16 David et al. in view of Campbell et al. 2393, Campbell et al. 7367 and Arvelo et al. teaches the data center system of claim 15, wherein the supply connector member (see fig.3 & 6A, “portion that connects to 246”) is coupled to the first 
	Per claim 17 David et al. in view of Campbell et al. 2393, Campbell et al. 7367 and Arvelo et al. teaches the data center system of claim 16, wherein the first connector is the first quick release connector such that the supply connector member can connect with and disconnect from the first end of the plate heat exchanger ([0033]-[0034]).  
	David et al. in view of Campbell et al. 2393, Campbell et al. 7367 and Arvelo et al. does not explicitly teach the supply connector member can connect with and disconnect from the first end of the plate heat exchanger without leaking.
	Official notice is taken that having a quick release connector connect and disconnect without leaking is well known. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the quick connector, connect and disconnect without leaking, because it ensures that the required cooling for the electronic component is sufficient, thus ensuring proper cooling of the electronic component.
	Per claim 19 David et al. in view of Campbell et al. 2393, Campbell et al. 7367 and Arvelo et al. teaches the data center system of claim 16, wherein the second connector is a second quick release connector such that the return connector member can connect with and disconnect from the second end of the plate heat exchanger ([0033]-[0034]).  
 does not explicitly teach the supply connector member can connect with and disconnect from the first end of the plate heat exchanger without leaking.
	Official notice is taken that having a quick release connector connect and disconnect without leaking is well known. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the quick connector, connect and disconnect without leaking, because it ensures that the required cooling for the electronic component is sufficient, thus ensuring proper cooling of the electronic component.
	Per claim 20 David et al. in view of Campbell et al. 2393, Campbell et al. 7367 teaches the data center system of claim 19, wherein the return connector member couples with the second end of the plate heat exchanger through the second quick release connector (see fig.3 & 6A, “portion that connects to 236”).  
	David et al. in view of Campbell et al. 2393, Campbell et al. 7367 does not explicitly teach wherein the connector member can rotate while coupling with a quick release connector.  
	Arvelo et al. however discloses wherein a connector member can rotate while coupling with a quick release connector ([0075]-[0076]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to rotate the connector while coupling with a quick release connector as taught by Arvelo et al., because it ensures a 

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

5.	Applicant's arguments filed 04/26/21 have been fully considered but they are not persuasive. Applicant argues on page 12 of 15 of the remarks “however Arvelo never suggests a supply connector member that can be rotated and tilted with while coupling with a first end of the plate heat exchanger through a first quick release connector. 	Examiner disagrees and asserts that the axis of rotation or tilting has not been defined and to rotate something is to also tilt it, therefore the amendment as disclosed does not overcome the rejection of Arvelo. Examiner however as an alternate rejection included another form of a connector being rotated and tilted.
	Applicant’s arguments with respect to claim(s) 1 & 11 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835                                                                                                                                                                                                        

/STEPHEN S SUL/Primary Examiner, Art Unit 2835